DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 3-5, and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui et al. (Fukui) (Patent/Publication Number US 2018/0080356). 
	Regarding claims 1 and 13, Fukui discloses a ship (1), comprising: a hull (2); an engine (23, 25) disposed in an engine room defined in the hull (e.g. See Paragraphs [0034-0035]); an exhaust gas purification device (50, 75, 34, 74) disposed in an exhaust passage (30, 31, 32) of an engine (25) (e.g. See Paragraphs [0042-0043]) disposed in an engine room (11) defined in a hull (2, 8) (e.g. See Paragraphs [0034-0035]), the exhaust gas purification device being configured to remove at least a nitrogen oxide (75) from an exhaust gas discharged from the engine (e.g. See The catalytic reaction unit 70 is configured to selectively reduce NOx in the exhaust gas with the NOx catalyst 75. The catalytic reaction unit 70 is provided in the main path 32 in the composite casing 33. As shown in FIG. 3 and FIG. 4, the catalytic reaction unit 70 includes the cylindrical casing part 74 and the NOx catalyst 75 arranged inside the casing part 74.) (e.g. See Paragraphs [0065-0067]); a reducing agent addition device (51) configured to add a reducing agent to the exhaust gas on an upstream side of the catalytic part in a flow direction of the exhaust gas (e.g. See Paragraphs [0059-0062]); and a casing (74) configured to contain the catalytic part (e.g. See Paragraphs [0065-0067]), wherein at least a part of the casing is disposed inside the engine room (11) (e.g. See Figs. 1-3; Paragraphs [0036-0045]). 
	Regarding claim 3, Fukui further discloses wherein the casing is disposed above a marine gear (22) disposed in the engine room, the marine gear being configured to change a rotational speed of a crank shaft (9) of the engine and transmit the rotational speed to a propeller shaft (e.g. See Paragraphs [0036] In the engine room 11, a main engine 21 (e.g., diesel engine) serving as a driving force for the propeller 5, a speed reducer 22, and a power generator 23 configured to supply power to an electric system in the ship hull 2 are arranged. The propeller 5 is driven and rotated by the rotational power from the main engine 21 via the speed reducer 22.) (e.g. See Figs. 1-3; Paragraphs [0034-0037]).
	Regarding claim 4, Fukui further discloses wherein the casing (74) has a longitudinal direction, and the casing is arranged such that the longitudinal direction is along a fore-aft direction of the hull (e.g. See Figs. 1-3; Paragraphs [0034-0037 and 0066-0067]).

	Regarding claim 7, Fukui further discloses wherein the casing has a longitudinal direction, and the casing is arranged above the engine such that the longitudinal direction is along a vertical direction (e.g. See Figs. 1-3; Paragraphs [0034-0037 and 0066-0067]).
	Regarding claim 8, Fukui further discloses wherein a part of the casing is disposed inside the engine room, and another part of the casing is disposed outside the engine room (e.g. See Figs. 1-3; Paragraphs [0034-0037 and 0066-0067]). 
	Regarding claim 9, Fukui further discloses wherein the casing is disposed below a stack for discharging the exhaust gas from the exhaust passage to outside (e.g. See Figs. 1-3; Paragraphs [0034-0037 and 0066-0067]).
	Regarding claim 10, Fukui further discloses wherein an exhaust port of the engine is disposed at an upper portion of the engine (e.g. See Figs. 1-3; Paragraphs [0034-0037 and 0066-0067]).
	Regarding claim 11, Fukui further discloses wherein the reducing agent addition device includes an injection nozzle attached to the casing and having a nozzle hole inserted in the casing, the injection nozzle being configured to inject the reducing agent into the casing (e.g. See Paragraphs [0059-0062]).
	Regarding claim 12, Fukui further discloses wherein the injection nozzle is configured to jet the reducing agent along a direction intersecting a flow direction of the exhaust gas (e.g. See Paragraphs [0059-0062]).

Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Inoue et al. (Pat. No. US 2018/0306084), Takahata et al. (Pat. No. US 2017/0009630), Kawashima et al. (Pat. No. US 2011/0259440), Patel et al. (Pat. No. US 2017/0122162), Sasaki et al. (Pub. No. US 10926217), and Kwon et al. (Pat. No. US 9714600), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        November 05, 2021